Citation Nr: 0722548	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for a period of convalescence following surgery of the 
right foot in 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board remanded this case for additional development in 
February 2005.  In that remand, the Board directed that the 
issue of service connection for a non-healing wound to the 
plantar surface of the right foot over the third metatarsal 
head, with subsequent amputation as a result of service-
connected osteoarthritis of the feet with hallux valgus, be 
adjudicated as inextricably intertwined with the issue on 
appeal.  This issue was addressed in an August 2005 
Supplemental Statement of the Case, albeit without 
notification to the veteran of his appellate rights.  The 
Board notes that this should be corrected by the RO or AMC, 
with the issuance of a cover letter explaining the veteran's 
appellate rights in conjunction with this denial and refers 
this matter back to the RO accordingly.  However, in view of 
the results of the veteran's July 2005 VA examination, 
described below, the Board no longer views these issues as 
inextricably intertwined and will not defer consideration of 
the 38 C.F.R. § 4.30 issue as a result.


FINDING OF FACT

The veteran's surgery of the right foot in 2002 involved 
nonservice-connected diabetic and peripheral vascular disease 
complications, rather than the service-connected 
osteoarthritis of the feet with hallux valgus.




CONCLUSION OF LAW

The criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 for a period of convalescence following surgery of the 
right foot in 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.130 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the relevant disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in October 2002 and April 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption).

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the aforementioned 
letters were followed up by a readjudication in an August 
2005 Supplemental Statement of the Case.   Accordingly, there 
remain no procedural concerns in view of the Mayfield 
decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification are not 
prejudicial in this case.  Here, the question on appeal 
addresses not the underlying disability rating, which is not 
at issue in this case, but instead the question of whether a 
temporary total evaluation is warranted.  As indicated above, 
the requirements for such an evaluation have been clearly set 
forth in the VCAA letters.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  The termination of these total ratings 
will not be subject to 38 C.F.R. § 3.105(c).  Such total 
rating will be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating under 
this section. 

Pursuant to 38 C.F.R. § 4.30(a), total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence (effective as to outpatient 
surgery March 1, 1989); surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (effective as to outpatient surgery March 
1, 1989); or immobilization by cast, without surgery, of one 
major joint or more (effective as to outpatient treatment 
March 10, 1976).  A reduction in the total rating will not be 
subject to 38 C.F.R. § 3.105(e).  The total rating will be 
followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination will 
be scheduled prior to the end of the total rating period. 

Under 38 C.F.R. § 4.30(b), a total rating will require full 
justification on the rating sheet and may be extended as 
follows: (1) extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2), or 
(3) of this section; or (2) extensions of 1 or more months up 
to 6 months beyond the initial 6 months period may be made 
under paragraph (a)(2) or (3) of this section upon approval 
of the Veterans Service Center Manager.  See 38 U.S.C.A. § 
1155.

In the present case, service connection is in effect for 
osteoarthritis of both feet with bilateral hallux valgus, 
with a 20 percent evaluation assigned.  Service connection is 
not in effect for diabetes mellitus, vascular disease, or any 
other disorders of the feet.

From February to March of 2002, the veteran was hospitalized 
at a VA facility for a nonhealing wound on the plantar 
surface of the right foot over the third metatarsal head.  
During the hospitalization, the wound was debrided, and the 
veteran was administered antibiotics.

On April 16, 2002, the veteran was hospitalized at a VA 
facility for treatment of recurrent diabetic foot ulcers.  It 
was noted that, most recently, he had developed an ulcer on 
the plantar aspect of the right foot just over the third 
metatarsal head.  
X-rays showed stenosis of in the right distal popliteal 
artery.  It was decided by the treating physicians that a 
right second toe amputation with bypass graft to perfuse and 
aid healing was the best solution.  Accordingly, this was 
accomplished on the second day of hospitalization.  During 
the same hospitalization, the veteran underwent an artery 
bypass with reverse saphenous vein graft harvested from his 
right leg, and, due to slow healing of his amputation site 
wound, he underwent irrigation and radical debridement, as 
well as an intraoperative culture, for an apparent infection 
of the debrided site.  Postoperatively, healing continued 
well, without drainage or smell.  He was discharged from the 
facility on May 3, 2002.  At that time, he was in good 
condition, without any fever or signs of infection.

The Board notes that the veteran was hospitalized at a VA 
facility on several occasions in the following year.  In June 
2002, he underwent amputation of the right great toe, which 
had developed dry gangrene.  At that time, it was noted that 
an arterial graft was completely occluded even after 
anticoagulant therapy.  

In July 2002, the veteran was admitted for aggressive wound 
care and underwent a resection of the third metatarsal head.  
He was further hospitalized for an infected right diabetic 
foot from September to November of 2002.  

Finally, in December 2002, the veteran underwent a right 
below-the-knee amputation, following a diagnosis of 
peripheral vascular disease with a gangrenous right foot.  
Prior to the surgery, he was noted to have an ulcerated wound 
about the size of a quarter on the posterior aspect of the 
right plantar surface, a large ulcerated wound that drained 
mostly serous fluid along the medial aspect of the right heel 
down to the bone, and a line of induration up in the 
posteromedial part of the right calf.  A bone scan showed 
possible osteomyelitis of the right heel, which was confirmed 
by MRI.  An amputation was agreed to, as healing from this 
sort of infection was noted to be "quite difficult if not 
impossible."

In July 2005, the veteran underwent a VA examination, with an 
examiner who reviewed the veteran's claims file to determine 
whether the hospital treatment from 2002 was a result of 
service-connected osteoarthritis of the feet with hallux 
valgus and, if so, whether such treatment required at least 
one month of convalescence.

The examiner noted the veteran's treatment in 2002 for severe 
vascular disease of the lower extremity and diabetes 
mellitus, with gangrene of the right toe.  Also, the examiner 
indicated that the veteran had a long hospital course with 
infections and treatments for his foot and eventually 
underwent a right leg amputation.  From the history and the 
medical documentation, the examiner observed that the 
veteran's amputation was a result of diabetes mellitus and 
peripheral vascular disease "of infections."  This was 
noted to have no connection with osteoarthritis of the feet 
with hallux valgus.  While the examiner did not further 
comment on "anything regarding his foot," he did state that 
the removal of the foot was not "the result of any service[-
]connected disorder of osteoarthritis."

As indicated above, the award of a temporary total evaluation 
under 38 C.F.R. § 4.30 requires treatment of a service-
connected disability.  As indicated in the report of the July 
2005 VA examination, however, the veteran's 2002 surgery 
concerned complications of diabetes mellitus and peripheral 
vascular disease.  The examiner clearly stated that this 
surgery was not necessitated due to the service-connected 
osteoarthritis of the feet and was not the result of such 
disorder.  No evidence has been received into the record to 
suggest the contrary or to relate any other complication 
(e.g., osteomyelitis of the right heel) to the service-
connected osteoarthritis and hallux valgus.

Accordingly, 38 C.F.R. § 4.30 is inapplicable in this case, 
and the claim for a temporary total evaluation under this 
section must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 for a period of convalescence 
following surgery of the right foot in 2002 is denied.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


